—Order unanimously affirmed with costs. Memorandum: Supreme Court properly granted plaintiff’s motion to compel defendant to disclose an accident report prepared by defendant’s employees and forwarded to the Risks Management Department of defendant’s parent company. The accident report was prepared in the ordinary course of defendant’s business (CPLR 3101 [g]) and defendant failed to prove that the report was not "motivated at least in part by a business concern other than preparation for litigation” (Cal-kins v Perry, 168 AD2d 999; see also, Harris v Processed Wood, 89 AD2d 220, 222). (Appeal from Order of Supreme Court, Erie County, Cosgrove, J.—Discovery.) Present—Green, J. P., Pine, Fallon, Doerr and Davis, JJ.